Citation Nr: 0216149	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00-06 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to October 
1970 and from October 1974 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver Colorado.  The RO granted a temporary total (100 
percent) rating, effective February 22, 1999, because of 
hospitalization over 21 days, and then resumed a previously 
assigned schedular evaluation of 30 percent, effective from 
May 1, 1999.  

Jurisdiction over the claims file was subsequently 
transferred to the RO in Fort Harrison, Montana.  After 
initiating an appeal, the veteran was issued a Statement of 
the Case (SOC) in February 2000.  He provided oral testimony 
before a Hearing Officer at the RO in April 2000, a 
transcript is in the claims file.  

In a Hearing Officer's Decision and Supplemental Statement of 
the Case (SSOC) dated in May 2002, the RO, in pertinent part, 
granted an increased rating for the veteran's service-
connected PTSD from 30 to 70 percent, effective from April 
1998.  However, in AB v. Brown, 6 Vet. App. 35 (1993), the 
United States Court of Appeals for Veterans Claims held that, 
on a claim for an increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it therefore follows that 
such a claim remains in controversy where less than the 
maximum benefit available has been awarded.  Therefore, the 
issue of an increased rating remains in appellate status.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's service-connected post-traumatic stress 
disorder is manifested by total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 70 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214 and service personnel records 
document that he served in Vietnam during his active military 
service.

Private medical records dated in July 1983 show that the 
veteran participated in therapy sessions for depression.  It 
was noted that he was unemployed and expressed feelings of 
hopelessness and anger.  He experienced thoughts of suicide, 
but seemed to be a low risk for execution.  He experienced 
continual nightmares and flashbacks.  The examiner stated 
that he suffered from depression, alienation, nightmares, 
flashbacks, and some lack of impulse control, all of which 
appeared to be related to his combat experiences in Vietnam.  

The veteran was accorded a VA examination in August 1983.  
His affects were constricted and confined to the areas of 
hopelessness and anger.  They were appropriate to content.  
There was no idiosyncrasy to his grammar or speech.  There 
was no evidence of delusional or hallucinatory experience.  
There was both suicidal and homicidal ideation, but no plan.  
He was oriented to time, place, and person.  His recent and 
remote memory seemed grossly intact and his judgment seemed 
adequate for the situation.  The diagnoses were PTSD, 
competent; and alcohol abuse, episodic, in remission.  

In this case, the RO initially granted service connection for 
PTSD in an October 1983 decision on the basis of the 
veteran's military record, which included a military 
occupational specialty of rifleman and award of the Combat 
Infantryman's Badge, and the results of an August 1983 VA 
psychiatric examination.  A 10 percent evaluation was 
assigned, effective from May 24, 1983.

VA hospital report dated in January 1984 show that the 
veteran was admitted with a history of alcohol abuse.  He was 
detoxified and referred to an alcohol treatment program.  

Private medical records dated in April 1984 noted that the 
veteran had participated in individual therapy off and on 
since April 1983.  It was noted that he had made some 
progress in readjusting from PTSD.  He still experienced 
nightmares, insomnia, anxiety, hypervigilence, depression, 
low self-esteem, depression, survivor guilt, and difficulties 
with intimacy.  

The veteran was accorded a VA examination in June 1984.  He 
spoke in a halting manner with his voice and flexion 
downward.  His voice at times was mumbled.  His affect was 
diminished and confined to the area of helplessness.  His 
theme was fear of his homicidal impulses.  There was no 
evidence of delusional or hallucinatory experience.  There 
was evidence of suicidal and homicidal ideation, but no 
imminent plan for either.  He was oriented to time, place, 
and person.  His recent and remote memory was grossly intact, 
and his judgment seemed adequate for the situation.  The 
diagnosis was PTSD, competent; and alcohol abuse, in 
remission.  

In correspondence dated in July 1984 from the Vet Center, it 
was noted that the veteran had been seen by the agency for 
counseling services since January 1983.  

VA outpatient treatment records dated from June to August 
1984 show treatment for anxiety, depression, and PTSD. 

In a September 1994 rating decision, the RO granted a 
temporary total evaluation, effective in January 1984, 
because of hospitalization over 21 days for service-connected 
disability, and an increased schedular evaluation of 30 
percent, effective March 1, 1984.

In an October 1984 rating decision, the RO continued and 
confirmed the 30 percent evaluation.  

VA hospitalization report dated in April 1985 shows that the 
veteran was admitted because he was feeling "low."  A 
consultation revealed anxiety and PTSD.  He was prescribed 
psychotropic agents, and discharged.

The veteran was accorded a July 1985 VA examination.  There 
was no evidence of undue anger, anxiety, agitation, no themes 
of depressive nature in the form of hopelessness, 
helplessness, or useless feelings, and no suicidal ideation.  
There was no evidence of either psychomotor retardation or 
excitation.  The veteran presented many of the symptoms 
associated with PTSD.  He was oriented in all spheres and 
there appeared to be no difficulty with memory function.  
There was no evidence of thought disorder as manifested by 
hallucinations, delusions, referential thinking, Schneiderian 
rank symptoms, bizarre thought content, or behavior.  The 
diagnoses were PTSD, with moderate impairment; and alcohol 
abuse, continuous, with moderate impairment.  

The RO continued and confirmed the 30 percent evaluation in 
November 1985.

VA hospitalization report dated in June 1987 shows that the 
veteran presented with complaints of PTSD, musculoskeletal 
injuries, and alcoholism.  The primary diagnoses were major 
depression, recurrent; PTSD, chronic, moderate; and alcohol 
dependence, continuous.  

In a December 1987 rating decision, the RO granted a 
temporary 100 percent rating, effective in June 1987, because 
of hospitalization over 21 days, and continued the 30 percent 
evaluation, effective September 1, 1987.

The veteran was accorded a VA examination in September 1989.  
He was casually dressed.  He spoke in goal-oriented fashion.  
His affects were somewhat constricted to sadness and 
helplessness.  They were appropriate in the expression of 
content.  The themes were feelings of being cheated and 
grieving the loss of some personal goals.  There was no 
evidence of delusional or hallucinatory experience.  There 
was suicidal ideation, but no imminent plan.  There was no 
evidence of homicidal ideation.  He was oriented to time, 
place, and person.  His recent and remote memory seemed 
grossly intact.  His judgment seemed adequate for the 
situation.  The diagnoses were PTSD, competent; and alcohol 
abuse, currently in remission.  

VA outpatient treatment records dated from January 1988 to 
April 1990 show that the veteran was seen with complaints of 
PTSD symptomatology.  

The RO continued and confirmed the 30 percent rating in 
December 1989.

VA hospital report dated in June 1990 shows that the veteran 
was admitted for an alcohol dependence treatment program.  

Another VA hospital report, dated in July 1990, shows that 
the veteran was admitted for an alcohol dependence treatment 
program.  He participated in all aspects of the program, and 
seemed to have benefited from it.  

In August 1990, the RO continued and confirmed the 30 percent 
evaluation.  

The veteran was again accorded a VA examination in October 
1992.  He was appropriately dressed.  He rarely answered 
questions directly, and frequently was vague in his 
references.  He was oriented to time, place, and person.  
Recent and remote memory was intact.  He was able to remember 
seven digits forward and five backwards.  He maintained 
fairly good eye contact.  His proverb interpretations were 
abstract.  He demonstrated significant problems with 
arithmetic.  Mood was depressed, and his affect tended to be 
constricted and angry.  There was no evidence of a thought 
disorder, and there was no evidence of abnormality of motor 
or psychomotor activity.  The examiner stated that the 
veteran's PTSD was considered productive of a moderate to 
moderately severe degree of impairment.  The diagnoses were 
PTSD, chronic; and alcohol abuse.  

In a January 1993 rating decision, the RO continued and 
confirmed the 30 percent schedular disability rating for 
PTSD.

VA outpatient treatment records dated in June 1993 show that 
the veteran was seen with complaints of PTSD symptomatology.  

VA treatment records dated in July 1993 show that the veteran 
presented with complaints of depression, isolation, and short 
temper.  He was referred to the PTSD Residential 
Rehabilitation Program PRRP.  Upon admission into PRRP, he 
was evaluated.  The evaluation revealed that he had been 
unemployed since 1983.  He was casually dressed.  He was 
alert and oriented, with no apparent speech deficit.  His 
mood was euthymic, with appropriate affect.  He denied 
suicidal or homicidal ideation.  He denied hallucinations.  
There was no evidence of illogical thought process.  Insight 
and judgment were felt to be fair.  The diagnoses were PTSD, 
and alcohol and marijuana abuse.  His global assessment of 
functioning (GAF) score was 40 for the previous year.  He was 
discharged in November 1993.

In a January 1994 rating decision, the RO continued and 
confirmed the schedular 30 percent evaluation.  

Private medical records dated from December 1995 to March 
1996 show that veteran participated in weekly therapy 
sessions for PTSD symptomatology.  

In a July 1996 rating decision, the RO continued and 
confirmed the 30 percent evaluation for PTSD.  

VA treatment records dated in April 1998 show that the 
veteran presented for admission to a VA residential substance 
abuse program.  It was noted that he had difficulty engaging 
in most social situations because of mood swings.  His 
cognitive functions were "okay."  His thought processes 
were not tangential or circumstantial.  He seemed somewhat 
distracted, and had difficulty with calculations.  His GAF 
score was 40.  

VA outpatient treatment records from May to June 1998 show 
that the veteran participated in PTSD therapy sessions.  

Treatment records from the Vet Center dated from May 1998 to 
February 2000 show that the veteran participated in 
counseling therapy.  

VA outpatient treatment records dated from October 1999 to 
March 2000 show that the veteran participated in sobriety 
sessions and PTSD group sessions.  

The veteran was hospitalized in the Sheridan, Wyoming, VAMC's 
PRRP (PTSD Residential Rehabilitation Program) from February 
to April 1999.  On admission, the diagnosis was PTSD with 
depression, with a GAF of 40.  Upon discharge the diagnosis 
was PTSD with a GAF of 50.  VA post-discharge outpatient 
treatment record dated in April 1999 noted that the veteran's 
PTSD symptoms remained severe.  

The veteran underwent a VA PTSD examination in July 1999.  He 
was dressed casually, but was very neatly groomed.  His 
clothes were without any signs of wrinkles or any indication 
that he was homeless.  His responses were given in a goal-
directed fashion.  His responses were somewhat evasive.  The 
examiner stated that his evasiveness and quality of answers 
seemed to be deliberate and manipulative, and not simply 
casual omissions.  There was no defect in memory.  There was 
no deficit in language function or in perception.  It was 
noted that he seemed to isolate.  The examiner noted that, 
from reviewing the veteran's file, it was apparent that the 
veteran's problems with abuse of alcohol and marijuana had 
predated his in-service PTSD stressors, going back to at 
least 1968, and that therefore his substance abuse is a 
problem independent of, and not secondary to, his PTSD.  The 
examiner further stated that the veteran's impairment in 
occupation and socialization seems to be due to a personality 
disorder and to his substance abuse as much, if not more so, 
than his PTSD.  Finally, the examiner stated that his PTSD 
was productive of moderate impairment.  The diagnoses were 
PTSD, alcohol dependence, and cannabis abuse.  The GAF score 
due solely to PTSD was reported as 55.  

VA outpatient treatment records dated from November 1999 to 
April 2000 show that the veteran was treated and diagnosed 
with PTSD with chronic dysthymia, and with chronic depression 
and dysthymia with guilt, anxiety, anguish, and sadness.  His 
subjective complaints included nightmares and sleep 
deprivation.  In April it was noted that his brother had died 
about a year before, and he had been unable to attend the 
funeral.  

During his personal hearing before a Hearing Officer in April 
2000, the veteran testified that he had been suicidal since 
1983.  He experienced great difficulty in personal 
relationships.  He experienced continued nightmares, 
flashbacks, anxiety, and tension.  He currently was on 
medication.  He continued to participate in monthly therapy.  
He no longer self-medicated with alcohol and marijuana.  

The veteran was accorded another VA PTSD examination in June 
2000.  He provided a very detailed development history.  The 
diagnoses were PTSD, alcohol dependence in early partial 
remission, and marijuana by history.  His overall GAF score 
was 55, and GAF resulting from PTSD was 50.  

In an August 2000 addendum to the June 2000 examination 
report, the following was reported.  The veteran was oriented 
times three.  There was no evidence of obsessive or 
ritualistic behaviors that interfered with routine 
activities.  There was no evidence of irrelevant, illogical, 
or obscure speech patterns.  Panic attacks had been denied by 
the veteran.  He experienced recurring suicidal ideation but 
no homicidal thoughts.  Inappropriate behavior from delusions 
or hallucinations was not present.  It was reported that 
inappropriate behavior related to anger had produced 
considerable impairment in his ability to maintain employment 
or foster interpersonal relationships.  His anxiety and 
depression caused him difficulty in concentration, which 
impaired his thought processes to mild to moderate degree.  
He experienced chronic mood disturbance, characterized by 
high levels of depression, anxiety, and guilt stemming from 
PTSD.  Impulse control presented in the form of anger 
outbursts.  This problem was alienating the veteran from 
people, resulting in an inability to constructively and 
effectively interact with others, both in the occupational 
and social spheres of his life.  Sleep impairment was 
producing fatigue and irritability, and was moderately 
disruptive of his occupational and social functioning.  

In August 2000, the veteran underwent psychological 
evaluation for vocational rehabilitation purposes.  On 
examination he denied suicidal ideation.  He denied visual 
and auditory hallucinations, but reported occasional 
flashbacks.  It was noted that he would be capable of working 
in an unskilled job with modest amounts of supervision.  His 
personality style would limit his cooperation and success in 
such a setting.  The diagnoses included history of alcohol 
abuse, resolved by the veteran's report, cannabis abuse, 
PTSD, and a mood disorder not otherwise specified.  His GAF 
score was 40.  

In a November 2000 Report of Medical and Feasibility 
Unemployability it was noted that, based on the Chapter 31 
vocational evaluation and subsequent review of medical, 
psychological, and vocational records, it was determined that 
the achievement of a vocational goal was not feasible at the 
time.  It was believed, however, that, should the veteran 
become drug and alcohol free, he might be feasible for 
competitive employment (unskilled to semi-skilled) in the 
future.  

The veteran was accorded a VA PTSD examination in June 2001.  
He reported ongoing flashbacks, nightmares, and difficulties 
with anxiety.  He experienced survivor guilt, which would 
sometimes lead to depression.  He was noted to be socially 
isolated, and had exaggerated startle response and 
hypervigilence.  He was emotionally numb.  He was polite and 
courteous.  He was open and verbal, and did not appear 
guarded or defensive.  He was able to express himself 
reasonably well.  He presented in a reasonable social 
fashion, with no unusual behavior mannerisms.  Grooming and 
hygiene were adequate.  He appeared quite anxious.  His 
underlying mood appeared to be one of anxiety.  No impairment 
of concentration was noted.  His thinking was logical and 
goal oriented, with no indications of thought disorder.  The 
diagnoses were PTSD, and depression secondary to PTSD.  A GAF 
score of 45 to 50 was provided.  

In a September 2001 addendum to the June 2001 examination 
report, it was noted that the current evidence failed to 
identify an active alcohol or drug problem.  The evidence did 
not suggest the veteran would be incapable of all employment.  
He could interact adequately with others on a brief and 
superficial basis, and could concentrate well enough to 
complete simple work duties.  It was noted that, if the 
veteran's alcohol use was elective, it would not prevent him 
from working.  

The appellant submitted a copy of the notice of a favorable 
decision by an Administrative Law Judge (ALJ), and a copy of 
that Judge's decision in which it was determined that the 
appellant was entitled to Social Security Administration 
(SSA) disability benefits, based upon his inability to 
perform past relevant work, due to his PTSD, alcohol and drug 
abuse, depression, anxiety, an anti-social personality 
disorder, and a left shoulder problem.  The SSA ALJ's 
decision found that the appellant had not worked since 
January 1984, and that the evidence established a date of 
onset of disability from January 1, 1984.  

II.  Legal Analysis

A.  Preliminary Matters - Veterans Claims Assistance Act

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence, and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination and/or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court of Appeals for 
Veterans Claims (CAVC) has held that the entire VCAA 
potentially affects claims pending on or filed after the date 
of enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  See generally Holliday v. Principi, supra; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That analysis 
would include cases that had been decided by the Board before 
the VCAA, but were pending in CAVC at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The Board finds that the requirements of the VCAA have been 
met in this case.  The appellant was advised, by virtue of a 
detailed February 2000 Statement of the Case and the Hearing 
Officer's decision and Supplemental Statement of the Case, 
most recently issued in May 2002, during the pendency of this 
appeal, of the pertinent law and what the evidence must show 
in order to substantiate his claim.  We, therefore, believe 
that appropriate notice has been given in this matter.  The 
SOC, and Hearing Officer's decision/SSOC also advised him of 
the evidence that had been obtained and considered by the RO.

Further, the Hearing Officer's decision/SSOC notified the 
veteran of the opportunity to submit additional evidence, and 
the assistance available to help him obtain evidence in 
support of his claim, to include an explanation of what was 
required of the claimant and VA in terms of development of 
the evidence.  See Quartuccio v. Principi, 16 Vet. App, 183, 
187 (2002) (noting that VA must advise claimants as to the 
evidentiary development requirements of the VCAA).

The RO obtained has obtained treatment records from all 
reported VA and non-VA facilities through June 2001.  
Moreover, the veteran was accorded a VA examination in order 
to assess the current level of severity of is PTSD.  
Accordingly, it appears that all obtainable evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
The Board concludes that VA has no outstanding duty to inform 
the veteran or his representative that any additional 
information or evidence is needed to substantiate the claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (2002)). 

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on the 
issue, without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Court has 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001). (en banc).  See also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001), noting, 
"When there is extensive factual development in a case, 
reflected both in the record on appeal (ROA) and the BVA's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this CAVC has concluded that the VCAA does not 
apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C. § 5107(b) (West Supp. 2002)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion - Increased Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based upon the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Diagnostic Code 9411, pursuant to 38 C.F.R. § 4.130, provides 
for the following pertinent evaluations for mental disorders:  
70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and

100 percent for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  

A GAF score between 31 and 40 is reflective of some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.

A GAF score of 41 to 50 is defined as denoting serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

A score of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). 

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. 

A score of 71 to 80 indicates that, if symptoms are present 
at all, they are transient and expectable reactions to 
psychosocial stressors with no more than slight impairment in 
social and occupational functioning.  See Carpenter v. Brown, 
8 Vet. App. 240, 242-244 (1995).

In the present case, the veteran's service-connected PTSD has 
been evaluated as 70 percent disabling, under Diagnostic Code 
9411, effective from April 1998.

Where entitlement to service connection has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board has recounted the veteran's history of treatment 
and examinations for PTSD since 1983.  We observe that the RO 
Hearing Officer, in the SSOC issued in May 2002, has provided 
an exhaustive discussion and analysis of the evidence.  As 
noted therein, the veteran's degree of impairment from PTSD 
has been consistently assessed as moderate to moderately 
severe by numerous medical professionals, with an indication 
of severe symptomatology noted in the PRRP program in 1999.  
His GAF scores have ranged from 40 to 55, and have, in the 
main, been clustered around 45 to 50, which is indicative of 
serious, but not totally incapacitating impairment of 
functioning.  

The record in this case reflects that, since the filing of 
the veteran's claim for an increased rating in March 1999, he 
has been in receipt of regular psychiatric treatment.  
Nonetheless, there has been a consensus among his treating 
personnel that the veteran's PTSD has not rendered him 
incapable of all employment.  In this regard, it has been 
noted that alcohol and substance abuse are relative to the 
veteran's employment status.  It has been suggested that he 
could interact adequately on a brief and superficial basis 
and could concentrate well enough to complete simple work 
duties.  As mentioned above, the most recent GAF score 
provided was 45 to 50, which is indicative of, among other 
things, serious impairment in several areas, such as work, 
family relations, or mood, and an example of which is an 
inability to keep a job due to psychiatric impairment.  See 
American Psychiatric Association: Quick Reference to the 
Diagnostic Criteria from Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.), Washington, DC, 1994.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board must, in some cases, accept one medical opinion and 
reject another.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
At the same time, we are mindful that we cannot make our own 
independent medical determinations, and that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, supra; 
see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.

Based upon the record before us, and given that the RO 
granted an increased rating from 30 percent to 70 percent, 
effective in April 1998, the Board believes that the evidence 
does not support a disability evaluation higher than that 
currently assigned for PTSD.  Virtually none of the criteria 
listed in Diagnostic Code 9411 for a total (100 percent) 
rating are shown by the medical reports on file.  It also 
appears that very little of the symptomatology specified in 
DC 9411 for a 70 percent rating is indicated in the file, 
although the Board recognizes that the problem areas in that 
portion of the code are examples, and not exhaustive of all 
symptoms.

The veteran's main argument in favor of a 100 percent rating 
appears to be that he was awarded Social Security disability 
benefits.  However, that award was based upon a number of 
disabilities in addition to PTSD, including a personality 
disorder, alcohol and drug abuse, depression, anxiety, and a 
left shoulder problem, none of which is service connected.  
Moreover, even if it were to be assumed (which it is not) 
that the alcohol and drug abuse are part and parcel with the 
service-connected PTSD, those problems are not shown by the 
evidence of record to be actively impacting the veteran's 
employability at this time.

The Board further notes that the RO, in the May 2002 SSOC, 
concluded that an extraschedular evaluation was considered 
but not warranted for the veteran's service-connected PTSD.  
See 38 C.F.R. § 3.321(b).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96.  As noted above, the RO has addressed 
the matter of the assignment of an extraschedular rating.  
The Board will, accordingly, consider that issue.  See 
Bernard v. Brown, supra (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2002).

The veteran has not identified any factors that may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization so as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  Here, as noted above, the veteran has several 
disabilities which have been implicated in his apparent 
inability to work, but only PTSD among them is service-
connected.  The evidence of record does not reflect any 
factor which takes the veteran outside of the norm, or which 
presents an exceptional or unusual disability picture.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

In view of the foregoing, it is the conclusion of the Board 
that the evidence of record supports no more than the 
currently assigned 70 percent evaluation for PTSD.

ORDER

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

